Title: To Thomas Jefferson from John Paul Jones, 24 October 1787
From: Jones, John Paul
To: Jefferson, Thomas



Sir
New-York Octr. 24th. 1787.

I had the honor to address you a confidential Letter the 4th. Ult. enclosing one for Madame T. I here enclose another Letter for that worthy Lady, of which I request your particular care. I should have embarked in the Packet that will sail for Havre to morrow morning. But an account having arrived here, that the English Fleet is out and was seen steering to the Westward, and that a British Squadron is cruising in the North-Sea has induced me, with the advice of my Friends, to postpone my embarkation till the next opportunity, an American Ship, about the beginning of next Month. Mr. Jarvis will embark with me, and will bring you some Public Dispatches. I reserve the detail of the doings of Congress on my Subject till I come to Europe. At present I have the pleasure to transmit you this Packet containing 6 Letters, large and small, for you, 2 for Mr. Short, and 1 for the Marquis de la Fayette. I have confided the whole to Captain Lattin of Dillons Irish Regiment, who has promised to go directly to Paris and put the Packet into your hands.
I say nothing to you on public Affairs, convinced that any thing on that Subject from me would be Superfluous, after the information you receive from your Friends Mr. Maddison and Colo. Carrington. I congratulate you sincerely on your highly merited re-appointment to the Court of France, and am, with affectionate  esteem and respect Sir, Your most obedient and most humble Servant,

J Paul Jones

